 
Exhibit 10.3
 
2010 VICE PRESIDENT AND NON-OFFICER LONG-TERM INCENTIVE AWARD
 
Parameters Document
 

      Objective   The long-term incentive award (LTI), which is paid in cash, is
intended to provide a “forward-looking” incentive award to eligible vice
presidents and non-officers.       Grant Date   March 15, 2010       Performance
Period   LTI awards granted in March 2010 with performance measures covering the
2010 and 2011 performance periods.       General Eligibility   An employee who,
as of the LTI grant date, is classified by Freddie Mac (in its sole discretion)
as either (i) an active, full-time or part-time vice president or director, or a
vice president or director on short-term disability and/or an approved leave of
absence or (ii) an LTI eligible non-officer in a market-priced position.        
  Senior Vice Presidents, Executive Vice Presidents, the Chief Operating Officer
and the Chief Executive Officer are not eligible to participate in this program.
      Individual LTI Targets   Vice Presidents: The LTI target is the employee’s
target in effect on the Grant Date.           Non-Officers: For director-level
employees in salary grades, the LTI target is the LTI target applicable to the
position’s salary grade. For LTI eligible employees in a market priced position,
the LTI target generally is the salary grade target that is closest to the
median of the base salary Estimated Market Distribution1 of such position,
subject to the protocol established by the Human Resources Division for
market-priced positions’ LTI eligibility and targets.       Individual LTI Grant
Amount   For LTI awards granted in 2010, an eligible employee’s grant amount
shall be equal to his/her individual LTI target, except: (a) an employee who
receives a Business Results Rating (BRR) or Leadership Effectiveness Rating
(LER) of 1 is not eligible to receive an LTI grant; and, (b) an employee who
receives a BRR or LER of 2 may, at the discretion of the Division Head, either
not receive an LTI grant or receive a grant that is less than his/her individual
LTI target.       Corporate LTI Payout
Pool Funding   Management shall provide a recommendation to the Compensation
Committee (the “Committee”) regarding the level of achievement of the
performance measure(s) described in Exhibit A prior to the first and the second
anniversaries of the grant date. The Committee shall approve a level of
achievement and the aggregate LTI dollar amount that can be paid (the “Corporate
LTI Payout Pool Funding”) after considering the level of achievement of the
performance measures,


 


1 Estimated Market Distribution (EMD) is a range of market compensation (base
salary and bonus) unique to each job and is based on data representing the
median pay practice for a similar role in the competitive markets.


Page 1 of 10



--------------------------------------------------------------------------------



 



          all other relevant internal and external factors and non-performance
measure developments that affect our corporate condition and mission
fulfillment, and achievement of significant accomplishments beyond the
performance measures or adverse developments. The date on which the Committee
approves the level of achievement is referred to as the “Determination Date.”  
        The Committee’s approval of both the level of achievement and the
Corporate LTI Payout Pool Funding are subject to review and approval by the
Federal Housing Finance Agency (“FHFA”).       Performance Measure(s)
and Level of
Achievement   See Exhibit A.       Threshold Performance   In order for the
Corporate LTI Payout Pool to be funded for a particular performance period, the
Committee, subject to review and approval by FHFA, must determine that the
Company achieves threshold performance, which is defined as an overall level of
achievement equal to or greater than 40%.           If threshold performance is
not achieved for a particular performance period, no payments will be made under
the Plan.       LTI Vesting and
Employee LTI Payment
Amount   Except as set forth below under “Treatment of Award Upon Termination,”
upon the Committee’s and FHFA’s approval of the Corporate LTI Payout Pool
Funding an employee’s right to payment of that portion of the LTI award, if any,
shall vest, provided the employee is an active Freddie Mac employee2 on the
payment date. The actual amount of an employee’s LTI award that is paid can be
more or less than the LTI grant amount, based on the level of achievement and
Corporate LTI Payout Pool Funding approved by the Committee. Unless the Chief
Executive Officer (“CEO”) exercises his/her discretionary authority described
below, the actual amount paid to an employee, expressed as a percentage of their
LTI grant amount, will be the same for all employees who receive a 2010 LTI
grant.           The CEO shall have the authority to adjust the amount paid to
any employee, so long as the aggregate amount paid to all employees does not
exceed the Corporate LTI Payout Pool Funding approved by the Committee.


 


2 For purposes of this program, “active” is defined as an employee that is
classified by Freddie Mac (in its sole discretion) as a full-time or part-time
employee, or an employee on short-term disability and/or approved leave of
absence. An individual who is in terminated status (for whatever reason) as of
the payment date is not an “active” employee. However, a terminated employee’s
participation can be authorized by the CEO or the EVP — HR&CS or is permitted
under the terms of this program in the section “Treatment of Award Upon
Termination.”


Page 2 of 10



--------------------------------------------------------------------------------



 



      Payment Timing   Any payment shall occur as soon as administratively
practicable, but no later than March 15 of the calendar year following each
calendar year performance period.       Form of Payout   Payment will be in cash
less applicable withholding.       Treatment of Award
Upon Termination   Death and Long-Term Disability3: If an employee’s employment
is terminated due to either death or long-term disability, any vested but unpaid
portion of the LTI grant amount will be paid as soon as administratively
possible. The actual amount that is paid will be based on the level of
achievement and Corporate LTI Payout Pool Funding approved by the Committee.    
      Any portion of the LTI grant that is unvested at the time of the
employee’s death or long-term disability will remain outstanding until the
Committee approves the level of achievement and the Corporate LTI Payout Pool
Funding. As soon as administratively possible after the Determination Date, but
no later than March 15 of the calendar year following each calendar year
performance period, the employee, or the employee’s beneficiary(ies) will
receive all unpaid portions of the LTI grant based on the level of achievement
and Corporate LTI Payout Pool Funding approved by the Committee.          
Retirement: If an employee terminates employment due to retirement4, any vested
but unpaid portion of the LTI grant will be paid as soon as administratively
possible. The amount paid will be based on the level of achievement and
Corporate LTI Payout Pool Funding approved by the Committee.           Any
unvested portion of the LTI grant will remain outstanding until the Committee
approves the level of achievement and the Corporate LTI Payout Pool Funding.
Upon such approval, the employee’s right to receive a pro-rata payment shall
vest. The pro rata payment shall be based on the following methodology:        
 
Step 1. The number of whole months employed in the performance year
         
Step 2. Divided by twelve
         
Step 3. Multiplied by the portion of the LTI grant scheduled to vest and to be
paid for that performance year and the level of achievement and Corporate LTI
Payout Pool Funding approved by the Committee


 


3 For the purposes of this program, “long-term disability” is as defined in
Freddie Mac’s Long-Term Disability Plan.   4 For the purposes of this program,
“retirement” is defined as an employee (i) whose age/years of service is 62/5 or
greater; or (ii) whose sum of age and years of service equals no less than 70,
with a minimum age of 55. Further, “years of service” is defined (and
calculated) in the same manner as “years of qualifying service” under the
Federal Home Loan Mortgage Corporation Employees’ Pension Plan.

 


Page 3 of 10



--------------------------------------------------------------------------------



 



          Other Terminations: If an employee’s employment terminates for any
reason other than Death, Long-Term Disability, or Retirement, any unpaid portion
of the LTI award will be forfeited.       Additional Forfeiture
Provision   Upon a “Forfeiture Event” (as defined below), any unvested or any
unpaid LTI award will be cancelled and the employee or former employee will be
required to immediately repay Freddie Mac the gross value of any LTI award
payment that was made within 12 months prior to the Forfeiture Event.          
A Forfeiture Event occurs if the employee or former employee directly or
indirectly seeks or accepts employment with, or provides professional services
to, a “Competitor,” as that term is defined in any non-competition covenant
agreement between the employee and Freddie Mac in effect as of the grant date.  
    Regulatory Approval and
Reservation of Rights   Notwithstanding the terms set forth above, Freddie Mac’s
Conservator is required to approve the actual payment of compensation with
respect to certain designated officers, including payment of this LTI grant.
Therefore, as appropriate, such officer’s right to payment of the LTI grant set
forth herein is conditioned on the Conservator’s approval after the Committee’s
determination of the level of achievement and Corporate LTI Payout Pool Funding.
          Amounts paid pursuant to this plan will not be considered compensation
for purposes of the tax qualified Thrift/401(k) Savings Plan, the tax qualified
Employees’ Pension Plan and the non-qualified Supplemental Executive Retirement
Plan.           Nothing in this program is intended to create a contract to
employ any employee for any particular term or period of time or otherwise
abrogate Freddie Mac’s or the employee’s right to terminate the employment
relationship at any time for any lawful reason.           Freddie Mac reserves
the right to modify the terms and conditions set forth herein so long as such
modifications reasonably and in good faith are not detrimental to the rights of
the grantee.           The terms of this plan are subject to and shall be
construed in accordance with applicable law and any regulation, guidance or
interpretation issued by FHFA or the U.S. Department of the Treasury.



Page 4 of 10



--------------------------------------------------------------------------------



 



Exhibit A
 
2010 Long-Term Incentive Award Performance Measures
and Performance Multiplier
 
Performance Measures
 
The 2010 LTI grant is scheduled to vest and be paid in equal installments prior
to each of the first and second anniversaries of the grant date. Unless the CEO
exercises his discretionary authority as described below, the value that a
participant ultimately receives is determined based on Freddie Mac’s level of
achievement against the performance measures for each vesting cycle (identified
below), all other relevant internal and external factors and non-performance
measure developments that affect our corporate condition and mission
fulfillment, and achievement of significant accomplishments beyond the
performance measures or adverse developments.
 
Performance Measures That Will Be Considered and The Level of Achievement for
1st LTI Vesting Cycle — Portion Scheduled to Vest in March 2011
 
The Performance Measures:
 

  •  Mission — Achieve Mission objectives as defined in the 2010 Short-Term
Incentive Scorecard     •  Controls Remediation and Sarbanes-Oxley Compliance —

 

  1.  Controls Remediation — Strengthen the control environment. In making this
assessment, the Committee will take into consideration the Company’s progress in
remediating Significant Deficiencies / Material Weaknesses, Internal Audit
Critical and Major issues, and FHFA Matters Requiring Attention scheduled to be
remediated during 2010.     2.  Sarbanes-Oxley Compliance — By March 31, 2010,
Management will submit to the Audit Committee of Freddie Mac’s Board of
Directors a plan outlining actions it will take to assure more efficient and
effective processes are in place to maintain Sarbanes-Oxley compliance.
Management issues Sarbanes-Oxley certification in 2011 for the 2010 fiscal year.

 

  •  Financial Execution — Achieve Single-Family, Investment and Multifamily new
purchase financial execution objectives and the Conservation of Assets objective
as outlined in the 2010 Short-Term Incentive Scorecard.     •  Business
Infrastructure — Implement 2010 Advantage milestones as defined in the 2010
Short-Term Incentive Scorecard. In addition, operate the existing technology and
operations infrastructure in an efficient fashion and maintain normal service
and quality standards.


Page 5 of 10



--------------------------------------------------------------------------------



 



Level of Achievement and Corporate LTI Payout Pool Funding:
 
Based on the Company’s level of achievement against the Performance Measures,
all other relevant internal and external factors and non-performance measure
developments that affect our corporate condition and mission fulfillment, and
achievement of significant accomplishments beyond the performance measures or
adverse developments, the Committee will determine the aggregate dollar amount
that can be paid out (the “Corporate LTI Payout Pool Funding”).
 
An aggregate level of achievement of less than 40% will result in a Corporate
LTI Payout Pool Funding of $0 and a level of achievement equal to 100% will
result in a Corporate LTI Payout Pool Funding at the maximum funding level. In
the event that the aggregate actual level of achievement is between 40% and
100%, linear interpolation will be used to determine the Corporate LTI Payout
Pool Funding.
 
As illustrated in Chart A below, the level of achievement for the Performance
Measures (Column C) is equal to the actual percentage of the Performance Measure
Accomplished (Column B) multiplied by the weighting for each Performance Measure
(Column A).
 
The Committee reserves the right to adjust the Corporate LTI Payout Pool Funding
level for any reason.
 
Unless the Chief Executive Officer exercises his/her authority to vary the
allocation of the Corporate LTI Payout Pool Funding, the actual amount paid,
expressed as a percentage of the employee’s target, will be the same for all
employees who received a 2010 LTI grant. Once a Corporate LTI Payout Pool
Funding is approved, it applies to 50% of the LTI grant date value (i.e., the
portion scheduled to vest and be paid in March 2011).
 

                                        Chart A: 2010 Corporate Performance
Measures                           (A)     (B)     (C) = (A) x (B)              
      Performance Measures     Weighting     Percentage of Performance
Measure Accomplished     Level of Achievement                     Mission    
35%     X%
(To Be Determined)     X%
(To Be Determined)                     Controls Remediation/
Sarbanes-Oxley Compliance     20%     X%
(To Be Determined)     X%
(To Be Determined)                     Financial Execution     20%     X%
(To Be Determined)     X%
(To Be Determined)                     Business Infrastructure     25%     X%
(To Be Determined)     X%
(To Be Determined)                     Total:     100%           X%
(To Be Determined)                    




Page 6 of 10



--------------------------------------------------------------------------------



 



Performance Measures That Will Be Considered and Level of The Achievement for
2nd LTI Vesting — Portion Scheduled to Vest in March 2012:
 
The Performance Measures are:
 

  •  Mission — Achieve Mission objectives defined fin the 2011 Short-Term
Incentive Scorecard.     •  Controls Remediation — Strengthen the control
environment. In making this assessment, the Committee will take into
consideration the Company’s progress in remediating Significant
Deficiencies / Material Weaknesses, Internal Audit Critical and Major issues,
and FHFA Matters Requiring Attention scheduled to be remediated during 2011.    
•  Financial Execution — Achieve Single-Family, Investment and Multifamily new
purchase financial execution objectives, as well as the Conservation of Assets
objective, as outlined in the 2011 Short-Term Incentive Scorecard.     • 
Business Infrastructure - Implement 2011 Advantage milestones as defined in the
2011 Plan developed per the 2010 Short-Term Incentive Scorecard. In addition,
operate the existing technology and operations infrastructure in an efficient
fashion and maintain normal service and quality standards.

 
Level of Achievement and Corporate LTI Payout Pool Funding:
 
Based on the Company’s aggregate level of achievement against the Performance
Measures, and all other relevant internal and external factors and
non-performance measure developments that affect our corporate condition and
mission fulfillment, and achievement of significant accomplishments beyond the
performance measures or adverse developments, the Committee will determine the
aggregate dollar amount that can be paid out (the “Corporate LTI Payout Pool
Funding”).
 
A level of achievement of less than 40% will result in a Corporate LTI Payout
Pool Funding of $0 and a level of achievement equal to 100% will result in a
Corporate LTI Payout Pool Funding at the maximum funding level. In the event
that the actual level of achievement is between 40% and 100%, linear
interpolation will be used to determine the Corporate LTI Payout Pool Funding.
 
As illustrated in Chart B below, the aggregate level of achievement for the
Performance Measures (Column C) is equal to the actual percentage of the
Performance Measure Accomplished (Column B) multiplied by the weighting for each
Performance Measure (Column A).
 
The Committee reserves the right to adjust the Corporate LTI Payout Pool Funding
level for any reason.
 
Additionally, in determining the funding level for the 2nd LTI vesting, the
Committee can take into account any developments that occur subsequent to the
determination of the Corporate LTI Payout Pool Funding for 1st vesting that
would have influenced the Committee’s funding level determination had it been
aware of these developments at the time of the determination.


Page 7 of 10



--------------------------------------------------------------------------------



 



Unless the Chief Executive Officer exercises his/her authority to vary the
allocation of the Corporate LTI Payout Pool Funding, the actual amount paid,
expressed as a percentage of the employee’s target, will be the same for all
employees who received a 2010 LTI award. Once a Corporate LTI Payout Pool
Funding is approved, it applies to 50% of the LTI grant date value (i.e., the
portion scheduled to vest and be paid in March 2012).
 

                                        Chart B: 2011 Corporate Performance
Measures                           (A)     (B)     (C)= (A) x (B)              
      Performance Measures     Weighting     Percentage of Performance
Measure Accomplished     Level of
Achievement                     Mission     35%     X%
(To Be Determined)     X%
(To Be Determined)                     Controls Remediation     20%     X%
(To Be Determined)     X%
(To Be Determined)                     Financial Execution     20%     X%
(To Be Determined)     X%
(To Be Determined)                     Business Infrastructure     25%     X%
(To Be Determined)     X%
(To Be Determined)                     Total:     100%           X%
(To Be Determined)                    




Page 8 of 10



--------------------------------------------------------------------------------



 



2010 Long-Term Incentive Definitions for Controls Remediation
 

  1.  Remediation of an MRA

 

  a.  For MRAs, the “Scheduled to be Remediated” date will be the date the
deficiency owner commits to complete remediation actions (management’s target
remediation date), as given by an action plan developed in accordance with the
governance process established by the Remediation Committee, plus 90 days to
allow FHFA sufficient time to close or otherwise respond to management’s
assertion of remediation.     b.  FHFA will determine whether an MRA has been
closed when FHFA issues a written follow-up report. FHFA is committed to
complete timely follow-ups and issuing a follow-up report within 90 days of
management’s target remediation date. In the event that FHFA does not issue a
follow-up report by year-end for any MRA that is “scheduled to be remediated” in
2010, then the MRA will be treated as an open item that needs to be remediated
and closed in the subsequent year. In that instance, the MRA will be removed
from consideration in the current performance year.

 

  2.  Remediation definition for Major and Critical Audit findings:

 

  a.  For Critical/Major audit issues, the “Scheduled to be Remediated” date
will be based on the date Internal Audit identifies as its follow-up report
issuance date. Generally, this date will be 90 days after management’s target
remediation date, provided that Management’s target remediation date includes a
sufficient period to demonstrate operating effectiveness for an appropriate
assessment of whether such remediated activities were implemented and operate
effectively.     b.  Internal Audit Division (“IAD”) will determine whether a
Major or Critical finding has been closed or downgraded in severity from Major
or Critical to Other when IA issues a written follow-up report. (IAD’s Scorecard
includes an objective to complete timely follow-ups by beginning follow-up work
within 30 days of management’s target remediation date and issuing a follow-up
report within 90 days of management’s remediation date. Management’s target
remediation dates will be determined based on the latest date for agreed-upon
actions documented in the audit report identifying the Major or Critical
finding, or if remediation dates for open findings have been extended, then the
current target remediation date as of January 1, 2010.)

 

  3.  Remediation definition for Significant Deficiencies or Material Weaknesses
        After a sufficient period of operation of the remediation activities, an
independent oversight function within Freddie Mac (typically IAD or the Finance
Division’s Controls & Change Management department) validates that the
remediation activities were implemented and operate effectively. Upon issuance
of a report or memo by the oversight function, the Significant Deficiencies or
Material Weaknesses is deemed to be remediated.     4.  There may be appropriate
business reasons (e.g. — changes in regulatory and/or accounting requirements
and changes in corporate priorities), when it may be reasonable to defer


Page 9 of 10



--------------------------------------------------------------------------------



 



management’s target remediation dates without causing negative implications for
this scorecard factor. The determination of whether such extensions of
management remediation dates are valid will be subject to the review and
approval of the responsible division head and:
 

  •  MRAs — Chief Compliance Officer     •  Critical/Major Audit findings —
General Auditor     •  Significant Deficiencies or Material Weaknesses — Chief
Financial Officer and, if appropriate, the Chair of the Audit Committee


Page 10 of 10